DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–6 (with the species election described below) in the reply filed on 04/14/2022 is acknowledged.

Scope of the Elected Invention
Claims 7–15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.

The scope of the elected subject matter that will be examined and searched is as follows:
Group I, claims 1–6, drawn to a copolycarbonate, wherein the species of:
high heat aromatic carbonate units are derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane;
sulfur-containing bisphenol monomer is 4,4’-thiodiphenol;
thioether carbonyl endcaps are of formula:

    PNG
    media_image1.png
    53
    185
    media_image1.png
    Greyscale
.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 11/11/2019, 04/06/2020, 04/28/2020, 06/19/2020, 08/05/2021, 08/17/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Foreign Document Cite No. 7 is stricken from the 11/11/2019 IDS because applicant only filed an English translation but not a copy of the original foreign patent.  37 C.F.R. § 1.98(a)(2) requires a legible copy of the following:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office;
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text and graph are of low resolution.  Moreover, because the graphs are in grayscale, certain data points are indistinguishable from others.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
claim 2 lines 3 and 4 each contain an unnecessary comma before “or”
claim 6 line 4 begins with “Or” which should be --- or ---
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. MPEP 2173.05(d).
	Claim 5 at lines 2–3 recites: “5-70 parts per million by weight, preferably 5-50 parts per million by weight, more preferably 10-50 parts per million.”  It is unclear which of the three ranges are required by the claim because the latter two are expressed as preferences.
	Claim 6 is indefinite by reason of its dependency from claim 5.
	Claim 6 is further indefinite because it recites a series of preferences for each of: R groups, b, and thioether carbonyl endcaps.  Line 4–5 recites “R is a C1-20 alkyl, C6-18 aryl, or C7-24 arylalkylene, preferably a C1-14 alkyl, C6-12 aryl, or a C7-13 arylalkylene.”  Line 5 further recites “b is 1-5, preferably 1-2.”  In addition to the preference recitation, the scope of b is unclear because line 5 includes both a broad and narrow range.  Lines 6–9 further recite “preferably wherein the thioether carbonyl endcaps are of the formula” followed by five formulae.  This renders the scope of the claim indefinite because lines 1–5 recite a broader endcap formulae, while lines 6–9 recite particular endcap species as preferences.  The metes and bounds cannot be reasonably ascertained.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Leenders et al. (US 7491788 B1) in view of Komatsu et al. (US 5037937 A).
	With respect to claims 1 and 2, Leenders teaches a copolycarbonate of formula (1):

    PNG
    media_image2.png
    106
    499
    media_image2.png
    Greyscale
,
wherein the x:y mole ratio is 35:65 to 90:10, R1 is derived from dihydroxy compound (2)

    PNG
    media_image3.png
    265
    301
    media_image3.png
    Greyscale

wherein R3 and R5 are each independently a halogen or a C1-6 alkyl group, R4 is a C1-6 alkyl, phenyl, or phenyl substituted with up to five halogens or C1-6 alkyl groups, and each c is independently 0 to 4; 
R2 is derived from a dihydroxy of formula (6)

    PNG
    media_image4.png
    110
    326
    media_image4.png
    Greyscale

wherein Ra and Rb are each independently a halogen atom or a monovalent C1-6 alkyl group, p and q are each independently integers of 0 to 4 and X1 is a methylene, cyclohexylmethylene, 2-[2.2.1]bicycloheptylidene, ethylidene, isopropylidene, neopentylidene, cyclohexylidene, or cyclopentadecylidene.
	Leenders differs from the present claim because it teaches a polycarbonate having high heat carbonate units (x units) and low heat carbonate units (y units), but is silent as to i) a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer; and ii) wherein the sulfur-containing carbonate units are present in an amount effective to provide a sulfur content as claimed.
	As to i), Komatsu teaches a polycarbonate resin comprising repeat units (I) of formula (A) and units (II) of formula (B) respectively as follows:
(A) 

    PNG
    media_image5.png
    194
    353
    media_image5.png
    Greyscale

(B) 

    PNG
    media_image6.png
    138
    339
    media_image6.png
    Greyscale

wherein R1 to R4 are each a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, m and n are each an integer of 1 to 4.  col. 2, ll. 37–65.  The mole fraction of repeating units (I) relative to total units (I) and (II) in the resulting polycarbonate is from 0.005 to 4 to sufficient improve fluidity and solubility, but can be optimized depending upon the desired use.  col. 4, l. 60 to col. 5, l. 3.  Claims 2 and 6 respectively exemplify polycarbonates containing units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol; and units derived from bisphenol A.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Leenders and Komatsu are both directed to copolycarbonates and that Komatsu teaches a molar content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer that substantially overlaps the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an optimizable amount of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer depending upon the desired fluidity and solubility properties.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Paragraph 27 of the present disclosure explains that “‘added sulfur’ […] refers to sulfur added to the copolycarbonate from the sulfur-containing monomer.” As discussed immediately above, Komatsu teaches a copolycarbonate containing 0.005 to 0.4 mole percent of sulfur-containing carbonate units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol.  These are identical to the species of sulfur-containing carbonate units disclosed at Paragraph 11 of the present specification.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  To the extent that Komatsu teaches species of sulfur-containing carbonate units in an amount that substantially overlaps the claimed unit content, one of ordinary skill in the art would reasonably expect these units to provide an effective amount of sulfur as claimed.
	While Leenders in view of Komatsu do not directly disclose a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer, since each of the claimed components is present and rendered obvious by the teachings of Leenders and Komatsu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sulfur-containing carbonate units to provide the resulting copolycarbonate with an effective amount of sulfur as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 4, Komatsu teaches that repeating unit (I) is derived from thiophenol of formula 

    PNG
    media_image7.png
    68
    222
    media_image7.png
    Greyscale
, or
bisphenolsulfone of formula:

    PNG
    media_image8.png
    75
    219
    media_image8.png
    Greyscale
.
col. 5, ll. 37–41; col. 8, ll. 5–13.

Claims 1–4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (US 7968671 B2) in view of Komatsu et al. (US 5037937 A).
	With respect to claim 1 and 2, Heuer teaches copolycarbonates of the general structure:

    PNG
    media_image9.png
    125
    726
    media_image9.png
    Greyscale
,
wherein each R is independently a C1 to C4 alkyl, x and y are each independently a number of 0.02 to 0.98.  Claim 8.  Copolycarbonates of bisphenol A and 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane are particularly preferred.  Claim 4, col. 6, ll. 15–16, 46.
	Heuer differs from the present claim because it teaches a polycarbonate having high heat carbonate units and low heat carbonate units, but is silent as to i) a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer; and ii) wherein the sulfur-containing carbonate units are present in an amount effective to provide a sulfur content as claimed.
	As to i), Komatsu teaches a polycarbonate resin comprising repeat units (I) of formula (A) and units (II) of formula (B) respectively as follows:
(A) 

    PNG
    media_image5.png
    194
    353
    media_image5.png
    Greyscale

(B) 

    PNG
    media_image6.png
    138
    339
    media_image6.png
    Greyscale

wherein R1 to R4 are each a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, m and n are each an integer of 1 to 4.  col. 2, ll. 37–65.  The mole fraction of repeating units (I) relative to total units (II) and (II) in the resulting polycarbonate is from 0.005 to 4 to sufficient improve fluidity and solubility, but can be optimized depending upon the desired use.  col. 4, l. 60 to col. 5, l. 3.  Claims 2 and 6 respectively exemplify polycarbonates containing units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol and units derived from bisphenol A.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Heuer and Komatsu are both directed to copolycarbonates and that Komatsu teaches a molar content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer that substantially overlaps the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an optimizable amount of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer depending upon the desired fluidity and solubility properties.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Paragraph 27 of the present disclosure explains that “‘added sulfur’ […] refers to sulfur added to the copolycarbonate from the sulfur-containing monomer.” As discussed immediately above, Komatsu teaches a copolycarbonate containing 0.005 to 0.4 mole percent of sulfur-containing carbonate units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol.  These are identical to the species of sulfur-containing carbonate units disclosed at Paragraph 11 of the present specification.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  To the extent that Komatsu teaches species of sulfur-containing carbonate units in an amount that substantially overlaps the claimed unit content, one of ordinary skill in the art would reasonably expect these units to provide an effective amount of sulfur as claimed.
	While Heuer in view of Komatsu do not directly disclose a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer, since each of the claimed components is present and rendered obvious by the teachings of Heuer and Komatsu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sulfur-containing carbonate units to provide the resulting copolycarbonate with an effective amount of sulfur as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise
	With respect to claim 3, Heuer teaches that the aromatic carbonate y units of the copolycarbonate are derived from 1,1-bis(4-hydroxyphenyl)-3,3,5-trimethyl-cyclohexane.  Claim 4; col. 6, ll. 15–16.
	With respect to claim 4, Komatsu teaches that repeating unit (I) is derived from thiophenol of formula 

    PNG
    media_image7.png
    68
    222
    media_image7.png
    Greyscale
, or
bisphenolsulfone of formula:

    PNG
    media_image8.png
    75
    219
    media_image8.png
    Greyscale
.
col. 5, ll. 37–41; col. 8, ll. 5–13.


Claims 1–4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over van Der Mee et al. (WO 2018/020425 A1) in view of Komatsu et al. (US 5037937 A).
	With respect to claims 1 and 2, van Der Mee teaches a high heat polycarbonate comprising bisphenol A units; and high heat carbonate units of one or a combination of formulae:

    PNG
    media_image10.png
    186
    797
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    177
    271
    media_image11.png
    Greyscale
, 
wherein 
	Rc and Rd are each independently a C1-12 alkyl, C2-12 alkenyl, C3-8 cycloalkyl, or C1-12 alkoxy,
each R6 is independently C1-3 alkyl or phenyl,
	Xa is a C6-12 polycyclic aryl, C3-18 mono- or polycycloalkylene, C3-18 mono- or polycycloalkylidene, -(Q1)x-G-(Q2)y- group wherein Q1 and Q2 are each independently a C1-3 alkylene, G is a C3-10 cycloalkylene, 	x is 0 or 1, and y is 1; and
	m and n are each independently 0 to 4.  claim 1.  The content of high heat carbonate units is 20 to 49 mole percent, which corresponds to a content of bisphenol A units of 80 to 51 mole percent relative to total bisphenol A units and high heat carbonate units.  Id.
	van Der Mee differs from the present claim because it teaches a polycarbonate having high heat carbonate units and low heat carbonate units, but is silent as to i) a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer; and ii) wherein the sulfur-containing carbonate units are present in an amount effective to provide a sulfur content as claimed.
	As to i), Komatsu teaches a polycarbonate resin comprising repeat units (I) of formula (A) and units (II) of formula (B) respectively as follows:
(A) 

    PNG
    media_image5.png
    194
    353
    media_image5.png
    Greyscale

(B) 

    PNG
    media_image6.png
    138
    339
    media_image6.png
    Greyscale

wherein R1 to R4 are each a hydrogen atom or an alkyl group having 1 to 4 carbon atoms, m and n are each an integer of 1 to 4.  col. 2, ll. 37–65.  The mole fraction of repeating units (I) relative to total units (II) and (II) in the resulting polycarbonate is from 0.005 to 4 to sufficient improve fluidity and solubility, but can be optimized depending upon the desired use.  col. 4, l. 60 to col. 5, l. 3.  Claims 2 and 6 respectively exemplify polycarbonates containing units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol and units derived from bisphenol A.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that van Der Mee and Komatsu are both directed to copolycarbonates and that Komatsu teaches a molar content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer that substantially overlaps the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an optimizable amount of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer depending upon the desired fluidity and solubility properties.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Paragraph 27 of the present disclosure explains that “‘added sulfur’ […] refers to sulfur added to the copolycarbonate from the sulfur-containing monomer.” As discussed immediately above, Komatsu teaches a copolycarbonate containing 0.005 to 0.4 mole percent of sulfur-containing carbonate units derived from 4,4’-sulfonyldiphenol or 4,4’-thiodiphenol.  These are identical to the species of sulfur-containing carbonate units disclosed at Paragraph 11 of the present specification.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  To the extent that Komatsu teaches species of sulfur-containing carbonate units in an amount that substantially overlaps the claimed unit content, one of ordinary skill in the art would reasonably expect these units to provide an effective amount of sulfur as claimed.
	While van Der Mee in view of Komatsu do not directly disclose a content of sulfur-containing carbonate units derived from a sulfur-containing bisphenol monomer, since each of the claimed components is present and rendered obvious by the teachings of van Der Mee and Komatsu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sulfur-containing carbonate units to provide the resulting copolycarbonate with an effective amount of sulfur as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, van Der Mee exemplifies high heat carbonate units of formula (2), which corresponds to 3,8-dihydroxy-5a, 10b-diphenyl-coumarano-2’,3’,2,3-coumarone.  claim 1.
	With respect to claim 4, Komatsu teaches that repeating unit (I) is derived from thiophenol of formula 

    PNG
    media_image7.png
    68
    222
    media_image7.png
    Greyscale
, or
bisphenolsulfone of formula:

    PNG
    media_image8.png
    75
    219
    media_image8.png
    Greyscale
.
col. 5, ll. 37–41; col. 8, ll. 5–13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763